DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of independent claims 1 and 16 is the inclusion of limitation(s) “perform a low-pass filtering operation on the input data streams to suppress data in the input data streams having frequencies greater than a time-varying cutoff frequency; and increase the cutoff frequency over time from a first value, at which the low-pass filtered input data streams have a same data bandwidth, to a second value, at which at least two of the low-pass filtered input data streams have different data bandwidths”, which are not found in the prior art.  The closest possible prior art is Kozloski et al (US 2014/0278336 A1), which teaches an information processing system, computer readable storage medium, and method for regulating input data streams of a stream computing environment. A processor of the information processing system captures one or more data streams history of inputs and outputs of a working stream computing environment (SCE). The processor off-line simulates at least one candidate training model of the SCE processing input data streams and output data streams according to the one or more data streams history. The processor varies modulation of the input data streams into the candidate training model during the off-line simulation, analyzes effects of the varying modulation of input data streams on the off-line simulation of the SCE, determines, based on the analyzing, effectiveness of each of the at least one candidate training model of the SCE to regulate input data streams without affecting, within acceptable tolerance limits, the SCE processing of the output data streams.
Claims 2-14 and 17-20 depend from claims 1 and 16 and are allowable for the same reasons as set forth above.
The primary reason for the allowance of independent claim 15 is the inclusion of limitation(s) “perform a low-pass filtering operation on a first input data stream to form a first filtered data stream, the low-pass filtering operation configured to suppress data in the first input data stream having frequencies greater than a cutoff frequency, the cutoff frequency configured to increase over time from an initial value; perform a low-pass filtering operation on a second input data stream to form a second filtered data stream, the low-pass filtering configured to suppress data in the second input data stream having frequencies greater than the cutoff frequency, the first and second filtered data streams having a same data bandwidth when the cutoff frequency is at the initial value; the learning automaton having a time-evolving entropy that changes over time as the learning automaton learns; and update a value of the cutoff frequency of the low-pass filtering operation, based at least in part on the time-evolving entropy of the learning automaton”, which are not found in the prior art.  The closest possible prior art is Kozloski et al (US 2014/0278336 A1), which teaches an information processing system, computer readable storage medium, and method for regulating input data streams of a stream computing environment. A processor of the information processing system captures one or more data streams history of inputs and outputs of a working stream computing environment (SCE). The processor off-line simulates at least one candidate training model of the SCE processing input data streams and output data streams according to the one or more data streams history. The processor varies modulation of the input data streams into the candidate training model during the off-line simulation, analyzes effects of the varying modulation of input data streams on the off-line simulation of the SCE, determines, based on the analyzing, effectiveness of each of the at least one candidate training model of the SCE to regulate input data streams without affecting, within acceptable tolerance limits, the SCE processing of the output data streams.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/Primary Examiner, Art Unit 2161